Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-12-00460-CV

                                       Linda RODRIGUEZ,
                                             Appellant

                                                 v.

                                       Tomas RODRIGUEZ,
                                             Appellee

                     From the 198th Judicial District Court, Kerr County, Texas
                                     Trial Court No. 091188-B
                             Honorable Rex Emerson, Judge Presiding

PER CURIAM

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: January 9, 2013

DIMISSED FOR WANT OF PROSECUTION

           Appellant Linda Rodriguez appeals the trial court’s judgment signed April 19, 2012.

Appellant’s brief was originally due October 31, 2012. We granted appellant an extension until

November 30, 2012, to file the brief. Neither the brief nor a motion for extension of time was

filed. On December 11, 2012, we ordered appellant to file, not later than December 21, 2012,

her appellant’s brief and a written response reasonably explaining her failure to timely file the

brief. We advised appellant that if she failed to file a brief and the written response by the date
                                                                                04-12-00460-CV


ordered, we would dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a).

Appellant has not filed a brief or the written response ordered by the court.

       We therefore order this appeal dismissed for want of prosecution. We further order that

appellee Tomas Rodriguez, recover his costs of this appeal from appellant.



                                                  PER CURIAM




                                                -2-